Citation Nr: 0311866	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-29 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right foot as a result of surgical treatment in 1990 by 
the Department of Veterans Affairs.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1997 by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in September 1995 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability of the right foot as a result of VA 
surgery in 1990.  The veteran initiated an appeal of that 
determination by filing a timely notice of disagreement, but 
he did not complete his appeal by filing a timely substantive 
appeal after a statement of the case was furnished, so the 
denial of his claim became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thereafter, he submitted additional evidence in 
an attempt to reopen his claim, and the current appeal on 
that issue ensued.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

With regard to the veteran's claim of entitlement to an 
increased evaluation for residuals of a fracture of the left 
ankle, the Board finds that VA's duty to assist the veteran 
includes permitting him the opportunity to undergo an 
examination at which the current severity of residuals of a 
fracture of the left ankle may be evaluated, and this case 
will be remanded for that purpose.  The Board notes that the 
veteran was incarcerated in the Arizona state prison system 
and may have been released from prison.  The RO may, 
therefore, wish to contact the Arizona prison system to ask 
for information concerning the veteran's current whereabouts.       

With regard to the veteran's attempt to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right foot as a result of VA treatment in 
1990, the Board notes that, in May 1990, at a VA Medical 
Center, the veteran underwent a bunionectomy and crescenteric 
osteotomy of the proximal base of the first metatarsal of the 
right foot, which was held in place by a K-wire.  In October 
1990, the K-wire was removed.  In May 1991, at a private 
hospital, nonunion of the right first metatarsal at the 
osteotomy site with possible infection was found, and the 
veteran's right foot was re-casted.  The right first 
metatarsal at the osteotomy site healed and, in January 1992, 
the right foot was neurovascularly intact, the first 
metatarsal was stable around the proximal osteotomy site, and 
there was full range of motion of the first metatarsal.  The 
veteran has contended that he has additional disability of 
the right foot as a result of VA treatment.  However, the 
record does not contain a finding or an opinion by a 
physician who reviewed the veteran's pertinent medical 
records and examined him that the veteran currently has 
additional disability of the right foot as a result of VA 
treatment.  The Board finds that VA's duty to notify the 
veteran under the provisions of the VCAA and the holding in 
Quartuccio require VA to notify the veteran that the evidence 
needed to substantiate his attempt to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 would be a medical 
finding or a medical opinion by a physician who has reviewed 
his pertinent medical records and examined him that he 
currently has additional disability of the right foot as a 
result of VA treatment in 1990 and that he is expected to 
obtain and submit such evidence needed to substantiate his 
attempt to reopen his claim.



Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO should notify the veteran that: the evidence 
needed to substantiate his attempt to reopen his claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
right foot as a result of VA surgical treatment in 1990 
would be a medical finding or a medical opinion by a 
physician who has reviewed his pertinent medical records 
and examined him that he currently has additional 
disability of the right foot as a result of VA treatment 
in 1990;  and that he is expected to obtain and submit 
such evidence needed to substantiate his attempt to 
reopen his claim.
2.	The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
podiatric examination to determine the current severity 
of his left ankle disorder.  The examiner should be 
requested to report if there is pain on motion of the 
left ankle, weakness of the ankle joint, fatigability of 
the left ankle joint, or likely additional limitation of 
motion of the ankle during probable flare-ups of pain.  
The RO should notify the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall 
be denied.  38 C.F.R. § 3.655 (2002).  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to obtain clarifying medical information, 
and to notify the veteran of the evidence needed to 
substantiate his attempt to reopen a claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice.




The appellant has the right to submit additional evidence and 
argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




